Title: Notes on a Cabinet Meeting, 1 December 1808
From: Jefferson, Thomas
To: 


                  
                  1808. Dec. 1. present the 4. Secretaris, the expedition prepared at Halifx, consisting of 4000. men, is believed to be kept in readiness, in case war is declared by us, or obviously imminent, it is to go off instantly, abandoning Upper Canada to us, and take possession of N. Orleans. we therefore determine unanimously that all the new recruits from Pennsylva inclusively Southwardly and Westwardly shall be sent off immediately (being about 2000. men) those on the Atlantic states by sea, the Western down the Ohio & Misipi, & provns to be sent down the Misipi with the men, if the state of the river permits them to go. besides these there are 1000. of the old troops which can be rapidly brought to N. Orleans: that we may count on 1000. good militia of Orleans, & 1000. of Misipi to be instantly commanded, making a force of 5000. men. that 30. gunboats shall be immediately sent into Lake Pontchartrain, and we are to ask 3525 seamen for the next season, to 15. for 175. gun boats, & the residue to fill the 11. small vessels we have from the John Adams now a Corvette down. these 11. small vessels to be sent immediately to the Eastern ports to enforce the embargo. we are to undertake to make the Canal at N. Orleans, cost it what it will.
               